 

Exhibit 10.2



 

forbearance agreement to

SECOND lien credit agreement

 

This FORBEARANCE AGREEMENT TO SECOND LIEN CREDIT AGREEMENT (this “Agreement”),
dated as of December 31, 2015, is entered into by and among RCS Capital
Corporation, a Delaware corporation (the “Borrower”), the other Loan Parties
party hereto, the lenders party hereto (collectively the “Lenders” and each a
“Lender”, which Lenders, for the avoidance of doubt, constitute the Required
Lenders)) and Bank of America, N.A. (“Bank of America”), as administrative agent
and collateral agent under the Loan Documents (Bank of America, in such roles
and capacity (together with its successors in such capacity) collectively
referred to as the “Administrative Agent”).

 

RECITALS:

 

A.          The Borrower, RCAP Holdings, LLC, a Delaware limited liability
company (“RCAP Holdings”), RCS Capital Management, LLC, a Delaware limited
liability company (“RCS Management”), the Lenders party thereto and the
Administrative Agent, among others, are parties to that certain Second Lien
Credit Agreement dated as of April 29, 2014 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

 

B.           To secure the payment and performance of the Obligations, the Loan
Parties granted the Collateral Agent, for the benefit of the Lenders and other
Secured Parties, a lien on and security interest in the Collateral, all as more
fully described in the Security Documents. The Loan Parties hereby acknowledge
and agree that all of the Collateral in which the Loan Parties have granted the
Collateral Agent a lien and security interest shall secure all of the
Obligations and that the Collateral Agent has and shall continue to have, valid,
enforceable, duly perfected, non-avoidable liens and security interests in and
to, the Collateral heretofore (subject only to the Permitted Liens), now or
hereafter granted to the Collateral Agent, the Lenders and/or any other Secured
Party pursuant to the Loan Documents or otherwise granted to or held by the
Administrative Agent, the Collateral Agent, the Lenders and/or any other Secured
Party.

 

C.           Each Loan Party hereby acknowledges and confirms that each Default
and Event of Default set forth on Exhibit A hereto (referred to as the
“Specified Defaults”) has occurred and is continuing. Each Loan Party further
acknowledges that no notice of any Specified Default is required to be given to
the Borrower or the other Loan Parties under the Credit Agreement or the other
Loan Documents and acknowledges and confirms that the Specified Defaults have
not been waived by the Lenders or cured by or on behalf of the Borrower or any
other Loan Party.

 

 

 



 

D.           The Loan Parties acknowledge and agree that, as a result of the
existence of the Specified Defaults, the Administrative Agent and the Lenders
have the right to exercise their rights and remedies under the Loan Documents
(to the extent set forth in the Loan Documents). The Borrower and the other Loan
Parties have requested, notwithstanding that the Specified Defaults exist and
are continuing under the Credit Agreement and have not been waived or cured,
that the Administrative Agent and the Lenders forbear from exercising remedial
rights against the Collateral on account of such Specified Defaults from the
date upon which this Agreement becomes effective until the earlier of (i)
5:00 p.m. (Eastern time) on January 29, 2016 and (ii) the occurrence of any
other Terminating Event, as such term is defined in Section 3 herein and subject
to the final paragraph thereof (the “Forbearance Period”) (and, for the sake of
clarity, in no event shall such Forbearance Period extend beyond 5:00 p.m.
(Eastern time) on January 29, 2016, unless otherwise agreed in writing by the
Administrative Agent and the Required Lenders).

 

E.           Solely with respect to the Specified Defaults, the Administrative
Agent and the Lenders have agreed to forbear from exercising remedial rights
against the Collateral under the Loan Documents, applicable law and otherwise,
but only subject to and in accordance with the terms and conditions set forth
herein. Except as expressly set forth in this Agreement, the agreements of the
Administrative Agent and the Lenders hereunder to forbear in the exercise of
their respective rights and remedies under the Loan Documents in respect of the
Specified Defaults during the Forbearance Period do not in any manner whatsoever
limit any right of any of the Administrative Agent, the Lenders, the Collateral
Agent and/or any other Secured Party to insist upon strict compliance with this
Agreement or any other Loan Document during the Forbearance Period.

 

F.           Nothing has occurred that constitutes or otherwise can be construed
or interpreted as a waiver of, or to otherwise impair, modify or limit in any
respect, any rights or remedies any of the Secured Parties or the Administrative
Agent have or may have, arising as the result of any Default or Event of Default
(including the Specified Defaults) that has occurred or that may occur, under
the Credit Agreement or other Loan Documents, applicable law or in equity. The
Administrative Agent’s and the Lenders’ actions in entering into this Agreement
are without prejudice to the rights of any of the Administrative Agent and the
other Secured Parties to pursue any and all remedies under the Loan Documents,
pursuant to applicable law or in equity available to any of them in their sole
discretion upon the termination (whether upon expiration thereof or otherwise)
of the Forbearance Period.

 

G.           Identification of the Specified Defaults in this Agreement does not
constitute an agreement by the Administrative Agent, the Lenders and/or any of
the other Secured Parties that there are no other Defaults or Events of Default
currently existing under the Credit Agreement or the other Loan Documents, and
the Administrative Agent, the Lenders and the other Secured Parties have
reserved all rights and remedies with respect to any such other Defaults or
Events of Default.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

 

2 

 

  

1.            Incorporation of Recitals; Forbearance Period; No Waiver.

 

(a)          Incorporation of Recitals. The Recitals to this Agreement are
hereby incorporated by reference as fully set forth herein and the Loan Parties
represent, warrant, and acknowledge that such Recitals are true and correct. The
Loan Parties hereby acknowledge and confirm (i) the occurrence and continuance
of the Specified Defaults, (ii) that the Specified Defaults are material in
nature, (iii) that no notice of any Specified Default is required under the
Credit Agreement or the other Loan Documents for such Specified Default to be a
valid and effective Default or Event of Default (as the case may be) thereunder,
(iv) that the Specified Defaults have not been waived by the Administrative
Agent or the Lenders or cured by or on behalf of any Loan Party, and (v) that
the Administrative Agent and the Lenders are entitled to exercise all rights and
remedies under the Credit Agreement and the other Loan Documents.

 

(b)          Forbearance Period. Subject to the terms and conditions herein set
forth and in reliance upon the Loan Parties’ representations, acknowledgments,
agreements and warranties herein contained, including, without limitation, the
satisfaction of the conditions precedent described in Section 5 herein, the
Administrative Agent and the Lenders agree that during the Forbearance Period
they will forbear from exercising remedial rights against the Collateral under
the Credit Agreement and/or the other Loan Documents solely in respect of the
Specified Defaults. The Administrative Agent’s and the Lenders’ agreement to
forbear is temporary and limited in nature and shall not be deemed: (i) to
preclude or prevent the Administrative Agent, the Lenders and/or any other
Secured Party from exercising any rights and remedies under the Loan Documents,
applicable law or otherwise arising on account of (A) any Default or Event of
Default other than the Specified Defaults, (B) the Specified Defaults from and
after the occurrence of any of the events set forth in Section 3 hereof or (C)
the right to seek payment of attorneys’ fees and other costs and expenses in
connection with the preparation, negotiation, execution and delivery of this
Agreement and in connection with the negotiation, documentation and analysis of
any proposed “work out”, restructuring, funding or amendment to the Credit
Agreement or other Loan Documents prior to or after the date of this Agreement
and the exercise of the rights and remedies described under Section 3; (ii) to
effect any amendment of the Credit Agreement or any of the other Loan Documents,
all of which shall remain in full force and effect in accordance with their
respective terms; (iii) to constitute a waiver of the Specified Defaults or any
other Default or Event of Default (whether now existing or hereafter occurring)
(each Default or Event of Default other than any Specified Default, an “Other
Default”) or any term or provision of the Credit Agreement or any of the other
Loan Documents; or (iv) to establish a custom or course of dealing among the
Borrower, any other Loan Party and the Administrative Agent, the Lenders and/or
any other Secured Party. The Loan Parties further acknowledge and agree that
interest on the Obligations will continue to accrue in accordance with Section
2.07 of the Credit Agreement.

 

(c)          Agreements. Subject to the terms and conditions herein set forth
and in reliance upon the Loan Parties’ representations, acknowledgments,
agreements and warranties herein contained, including, without limitation, the
satisfaction of the conditions precedent described in Section 5 herein, the
Lenders agree that the Net Cash Proceeds of the sale of Hatteras Funds, LLC (the
“Hatteras Proceeds”) shall not be required to be offered to prepay the Loans as
required by Section 2.13(b) of the Credit Agreement (subject to Section 4.3 of
the Intercreditor Agreement), and may be retained by the Borrower.

 

3 

 

  

(d)          No Waiver. Nothing in this Agreement should in any way be deemed
(i) a waiver of the Specified Defaults or any Other Default or any term or
provision of the Credit Agreement or any of the other Loan Documents or (ii) an
agreement to forbear from exercising any rights or remedies with respect to the
Specified Defaults (except as expressly set forth herein) or any Other Default.
The Administrative Agent, the Lenders and the other Secured Parties have not
waived or released, are not by this Agreement waiving or releasing, and have no
present intention of waiving or releasing, the Specified Defaults or any Other
Default, or any remedies or rights of the Administrative Agent, the Lenders
and/or any other Secured Party with respect thereto, all of which are hereby
expressly reserved. Any waiver of the Specified Defaults or any Other Default
shall be effective only if set forth in a written instrument executed and
delivered in accordance with the provisions of Section 9.08 of the Credit
Agreement.

 

(e)          Administrative Agent. The Lenders expressly acknowledge and confirm
that (i) the Lenders have independently negotiated this Agreement with the
Borrower without guidance from, or any significant participation of, the
Administrative Agent, (ii) the Lenders have made an independent determination to
enter into this agreement and provide the forbearances granted hereby and have
not relied on the Administrative Agent in making such determination and (iii)
the Administrative Agent shall have no liability to the Lenders for actions
taken or not taken by the Administrative Agent pursuant to this Agreement. The
Lenders further reaffirm the exculpations, acknowledgments and agreements
contained in Article VIII of the Credit Agreement and the indemnities contained
in Sections 9.05(b) and (c) of the Credit Agreement that, in each case, run in
favor of the Administrative Agent. The Lenders agree to not bring any claim or
make any assertion that is contrary to the provisions of the immediately
preceding two sentences.

 

The execution of, or failure to execute, this Agreement by any Loan Party shall
not be deemed to constitute a reduction, limitation, impairment, release,
modification or termination of any Obligations, any Guarantee Agreement and/or
any Lien or security interest on any Collateral for any reason with respect to
any Loan Party, including, without limitation, by any claim of waiver, release,
surrender, modification, alteration or compromise, and shall not give rise to
any defense or setoff, counterclaim, recoupment or termination whatsoever,
whether by reason of the invalidity, illegality or unenforceability of any
Obligations, any Guarantee Agreement and/or any Lien or security interest on any
Collateral or any other circumstance in law or in equity that could result in
the discharge, reduction or modification of any Obligations of any Loan Party
under any of the Loan Documents and/or any Lien or security interest on any
Collateral. For the avoidance of doubt, and notwithstanding anything in this
Agreement to the contrary, no Secured Party shall be under any obligation to
forbear from exercising any rights or remedies under the Loan Documents, in law
or in equity against any Loan Party that does not execute this Agreement or
against any property of any such Loan Party, whether during the Forbearance
Period or otherwise, and each Secured Party’s ability to exercise its rights and
remedies under the Loan Documents, in law or in equity, whether as a result of
any Specified Default, any Other Default or any other circumstance, shall not be
impaired or modified as to any Loan Party that does not execute this Agreement
or any property of any such Loan Party.

4 

 



 

2.            Acknowledgement and Reaffirmation of Indebtedness and Liens. Each
of the Borrower and the other Loan Parties, in its capacity under each of the
Loan Documents to which it is a party (including the capacities of debtor,
guarantor, grantor and pledgor, as applicable, and each other similar capacity,
if any, in which such party has granted Liens on all or any part of its
properties or assets, or otherwise acts as an accommodation party, guarantor,
indemnitor or surety with respect to all or any part of the Obligations), hereby
(a) expressly reaffirms and assumes all of its obligations and liabilities to
the Administrative Agent, the Collateral Agent, the Lenders and each other
Secured Party as set forth in the Credit Agreement and the other Loan Documents
and agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, indemnities, guaranties,
grants of security interests and covenants contained in the Credit Agreement and
the other Loan Documents as though such Credit Agreement and the other Loan
Documents were being re-executed on the date hereof (except with respect to the
Specified Defaults as expressly contemplated herein); and (b) to the extent such
party has granted Liens or security interests on any of its properties or assets
pursuant to any of the Loan Documents to secure the prompt and complete payment,
performance and/or observance of all or any part of its Obligations to the
Administrative Agent, the Lenders, the Collateral Agent and/or any other Secured
Party, hereby acknowledges, ratifies, remakes, regrants, confirms and reaffirms
without condition, all Liens and security interests granted to the
Administrative Agent and/or the Collateral Agent, for their benefit and the
benefit of the Lenders, pursuant to the Credit Agreement and the other Loan
Documents and acknowledges and agrees that all of such Liens and security
interests are intended and shall be deemed and construed to continue to secure
the Obligations under the Loan Documents to which it is a party, as amended,
restated, supplemented or otherwise modified and in effect from time to time,
including but not limited to, the Loans made by the Administrative Agent and the
Lenders to the Borrower and/or the other Loan Parties under the Credit
Agreement, and all extensions renewals, refinancings, amendments or
modifications of any of the foregoing. The Loan Parties each agree that the
“Obligations” secured by the Collateral shall include any and all obligations of
the Loan Parties under this Agreement and that this Agreement shall constitute a
Loan Document. Each Loan Party acknowledges and agrees: (i) each Guarantee
Agreement entered into by any Loan Party pursuant to the Loan Documents, this
Agreement or otherwise, and any obligations incurred thereunder, have been
provided in exchange for “reasonably equivalent value” (as such term is used
under the Bankruptcy Code and applicable state fraudulent transfer laws) and
“fair consideration” (as such term is used under applicable state fraudulent
conveyance laws) and (ii) each grant or perfection of a Lien or security
interest on any Collateral provided in connection with this Agreement and/or any
negotiations with the Administrative Agent and/or the Lenders in connection with
a “workout” of the Obligations is intended to constitute, and does constitute, a
“contemporaneous exchange for new value” (as such term is used in section 547 of
the Bankruptcy Code).

 

3.            Terminating Events. The obligation of the Administrative Agent and
the Lenders to forbear from exercising remedies, as provided herein and subject
to the final paragraph of this Section 3, shall terminate upon the occurrence of
any one or more of the following events (each, a “Terminating Event”):

 

(a)          Any Loan Party repudiates or asserts a defense to any obligation or
liability under this Agreement, the Credit Agreement or any other Loan Document
or makes or pursues a claim against the Administrative Agent or any Lender;
and/or

 

5 

 

  

(b)          Any Loan Party fails to observe or perform any of its agreements,
conditions or undertakings set forth in the Loan Documents (except with respect
to the Specified Defaults as expressly contemplated herein), including, without
limitation, its agreements, conditions or undertakings set forth in this
Agreement; and/or

 

(c)          The occurrence or existence of any Default or Event of Default
under the Credit Agreement or any other Loan Document (other than the Specified
Defaults), or any breach or default by any Loan Party of any term, covenant,
condition, representation or warranty set forth in this Agreement, in each case,
whether now existing or hereafter occurring; and/or

 

(d)          Any representation, warranty, statement, covenant or other
agreement of any Loan Party contained herein or in any financial statements of
any Loan Party provided to the Administrative Agent and/or the Lenders in
connection herewith shall have been false or incorrect in any material respect
(or, with respect to those representations and warranties expressly limited by
their terms by materiality or material adverse effect qualifications, in any
respect); and/or

 

(e)          The release of the Secured Parties set forth below is alleged to be
invalid or unenforceable by any claim or proceeding initiated or commenced in
favor of, through, or by any Loan Party or any other Person; and/or

 

(f)          The termination or expiration of the forbearance period
contemplated by any Other Debt Forbearance Agreement (as defined below) and/or
any amendment, modification, supplement or waiver to any Other Debt Forbearance
Agreement without the prior written consent of the Required Lenders; and/or

 

(g)          The acceleration of, or exercise of any remedies with respect to,
any Indebtedness listed on Schedule 2, or any document, agreement or instrument
governing unsecured Indebtedness of any Loan Party in excess of $20 million, in
each case if not rescinded within 10 days from the date of such acceleration or
exercise of remedies; and/or

 

(h)          The termination of David Orlofsky of Zolfo Cooper Management, LLC
as Chief Strategy Officer and the failure to appoint a replacement Chief
Strategy Officer acceptable to the Required Lenders within 14 days; and/or

 

(i)          The termination of Bradley Scher as an independent board member or
Chairman of the Executive Committee of the board of directors of the Borrower
and the failure to appoint a replacement independent board member (and Chairman
of the Executive Committee) acceptable to the Required Lenders within 14 days;
and/or

 

(j)          The payment of any coupon, amortization or other amount by the
Borrower or any other Loan Party or Subsidiary of a Loan Party on account of any
Indebtedness that is unsecured or is otherwise junior in payment or lien
priority to the Obligations under the Credit Agreement; and/or

 

(k)          The application of any part of the Hatteras Proceeds to any other
Indebtedness of any Loan Party or Subsidiary of a Loan Party, or any other
payment or prepayment, redemption, defeasance, purchase or retirement (whether
scheduled, voluntary or mandatory) of any other Indebtedness of any Loan Party
or Subsidiary of a Loan Party; and/or

 

6 

 

  

(l)          The failure of the Borrower to enter into a support agreement, in
form and substance satisfactory to the Required Lenders, duly executed and
delivered by the Borrower, the Required Lenders and the “Required Lenders” under
(and as defined in) the First Lien Credit Agreement and to provide the Required
Lenders with evidence, reasonably satisfactory to them, that all necessary
corporate and shareholder approvals for the execution, delivery and performance
of such support agreement by the Loan Parties have been obtained, in each case
not later than January 15, 2016; and/or

 

(m)          The occurrence of 5:00 p.m. (Eastern time) on January 29, 2016.

 

Notwithstanding any provision of the Credit Agreement, this Agreement or any
other Loan Document to the contrary, upon the occurrence of a Terminating Event,
the Required Lenders (or the Administrative Agent, acting at the direction of
the Required Lenders) may, at their option, terminate the Forbearance Period and
declare the Obligations (including all accrued, but unpaid interest) to be
immediately due and payable, and the Administrative Agent, the Collateral Agent
and/or the Required Lenders may, at their option and without notice to the
Borrower or any other Loan Party except as otherwise required by the Loan
Documents, exercise any and all rights and remedies pursuant to the Loan
Documents or applicable law as a result of the existence of the Specified
Defaults or any Other Default in such manner as the Administrative Agent and the
Required Lenders in their sole and exclusive discretion determine.

 

4.            Covenants of the Borrower and the Other Loan Parties.

 

(a)          Retention of Investment Banker. The Borrower shall not terminate or
modify the engagement of Lazard Frères & Co. LLC as Investment Banker as set
forth in that certain engagement letter, dated as of November 24, 2015, among
Lazard Frères & Co. LLC and RCS Capital Corporation without the consent of the
Required Lenders. For purposes of this Agreement, an email from the Secured
Party Legal Advisor (as defined below) that the Required Lenders have consented
to a particular action to which they have consent rights under this Agreement
shall be conclusive evidence of such consent.

 

(b)          Financial Advisor for the Secured Parties. The Loan Parties
acknowledge that GLC Advisors & Co., LLC has been retained as financial advisor
for the Secured Parties (the “Secured Party Financial Advisor”) at the sole
expense of the Loan Parties, pursuant to an engagement letter (including,
without limitation, the terms of payment thereof) dated no later than January 6,
2016 and effective as of December 18, 2015 (the “Secured Party Financial Advisor
Engagement Letter”). The Borrower and the other Loan Parties agree to cooperate
fully with the Secured Party Financial Advisor and the Administrative Agent’s
and the Lenders’ personnel and representatives with respect to, among other
things, any reasonable request for information by the Secured Party Financial
Advisor or such personnel and representatives including, without limitation, to
(i) participate fully in, and cause the Chief Strategy Officer, the Investment
Banker, and/or the Borrower’s other financial advisors (including, without
limitation, Zolfo Cooper, LLC) to participate fully in calls with the Secured
Party Financial Advisor, the Administrative Agent, the Lenders and/or the
Secured Party Legal Advisor (as defined below) at such times and with such
frequency as reasonably requested by the Required Lenders and (ii) provide, and
cause the Investment Banker, the Chief Strategy Officer and/or the Borrower’s
other financial advisors to provide such other reports and information
(financial or otherwise) as the Administrative Agent, the Secured Party
Financial Advisor or the Secured Party Legal Advisor may reasonably request from
time to time in connection with any Collateral or any Loan Party’s or
Subsidiary’s financial condition, assets, liabilities, operations or businesses,
including, without limitation, (A) weekly “flash” operating reports for each
operating unit or groups of units, which include, without limitation, rolling
four week cash flow projections, (B) monthly reports comparing key metrics for
the business (including Run-Rate Adjusted EBITDA and Cash Flows) with the prior
year’s results for the same or similar period and (C) notice of material events.
The Loan Parties acknowledge and agree that (i) the Secured Party Financial
Advisor shall be deemed to be an “Indemnitee” as that term is used and defined
in the Credit Agreement and (ii) the reasonable fees and out-of-pocket costs and
expenses of the Secured Party Financial Advisor shall constitute “Obligations”
under the Credit Agreement secured by the Collateral under the Security
Documents.

 

7 

 

  

(c)          Legal Advisor for Certain of the Secured Parties and the
Administrative Agent. The Loan Parties acknowledge that certain of the Secured
Parties have retained Davis Polk & Wardwell LLP as legal advisor (the “Secured
Party Legal Advisor”) and that the Administrative Agent has retained Cahill
Gordon & Reindel LLP (the “Agent’s Legal Advisor”); provided that if the
Administrative Agent shall resign as such, the successor Administrative Agent
may retain separate legal counsel, and in such case, such separate counsel shall
also be included within the term Agent’s Legal Advisor for the purposes of this
Agreement. The Loan Parties acknowledge and agree that (i) at all times prior to
and following the date hereof, the Secured Party Legal Advisor, the Agent’s
Legal Advisor and their respective attorneys and employees are deemed to be
“Indemnitees” as that term is used and defined in the Credit Agreement and (ii)
the reasonable fees and out-of-pocket costs and expenses of the Secured Party
Legal Advisor and the Agent’s Legal Advisor shall constitute “Obligations” under
the Credit Agreement secured by the Collateral under the Security Documents. For
the avoidance of doubt, nothing in this Section 4(c) shall impair or otherwise
limit in any respect the Loan Parties’ obligations under Section 9.05 of the
Credit Agreement or the protections for any “Indemnitees” (whether the Agents,
the Secured Parties, their respective advisors or otherwise) as that term is
used and defined in the Credit Agreement.

 

(d)          Weekly Lender Conference Calls. No less frequent than on a weekly
basis following the date hereof, the Borrower, the Chief Strategy Officer, the
Investment Banker and the Secured Party Financial Advisor shall each participate
fully in conference calls with the Administrative Agent (if the Administrative
Agent elects to participate), the Lenders and, at the election of the Required
Lenders, the Secured Party Legal Advisor.

 

(e)          Retention Program for Financial Advisors. By no later than January
8, 2016, the Loan Parties shall have presented a retention program for financial
advisors affiliated with the retail advice division of the Borrower to the
advisors to the Lenders.

 

(f)          Collateral. The Borrower and the other Loan Parties shall comply
with all obligations under Section 5.10 of the Credit Agreement and Section 3.02
of the Collateral Agreement within ten days of receipt of any notice from the
Collateral Agent requesting such compliance, unless extended by consent of the
Required Lenders. The Borrower shall cause Carter Validus Securities Holdings,
LLC and Cetera Investment Advisers LLC to execute a supplement to each of the
Guarantee Agreement and any applicable Security Document in order to become
Guarantors under the Guarantee Agreement and grantors under such Security
Documents by January 5, 2016.

 

8 

 

  

(g)          Further Information. The Borrower and the other Loan Parties shall
promptly provide the Administrative Agent and advisors to the Lenders with any
information (financial or otherwise) that the Administrative Agent or advisors
to the Lenders reasonably request, including, without limitation, projections,
forecasts, budgets and information regarding liquidity, cash flow, proposed
financing activities (equity or debt) and proposed corporate transactions
(including, any contemplated sales or mergers); provided, that prior to sending
such information, the Borrower shall notify the Administrative Agent and the
advisors to the Lenders whether or not such information constitutes material
non-public information. Without any requirement of prior request, the Borrower
and other Loan Parties shall promptly notify the Administrative Agent and the
advisors to the Lenders of the occurrence of any terminating event, the failure
to satisfy a condition precedent or any other material breach under any Other
Debt Forbearance Agreement.

 

(h)          Docupace Technologies Equity. Notwithstanding that the Borrower has
designated Docupace Technologies, LLC as an Immaterial Company, the Borrower and
the other Loan Parries shall use commercially reasonable efforts to obtain all
necessary consents required to pledge the equity of Docupace Technologies, LLC
to the Lenders as Collateral.

 

(i)          Secured Party Financial Advisor Engagement Letter. Within three (3)
Business Days after the date of this Agreement, the Borrower shall have executed
the Secured Party Financial Advisor Engagement Letter in form and substance
reasonably satisfactory to the Required Lenders and delivered executed copies
thereof to the Required Lenders, the Secured Party Financial Advisor and the
Secured Party Legal Advisor.

 

(j)          Immediate Event of Default. The Borrower and the other Loan Parties
each acknowledge and agree that the breach or failure to comply in any respect
with the terms and conditions of this Section 4 shall constitute an immediate
Event of Default under Section 7.01(e) of the Credit Agreement and that no cure
period shall apply to such Event of Default.

 

5.            Conditions Precedent.  This Agreement and the agreements of the
Administrative Agent and the Lenders described herein will not be effective
unless and until all of the following have occurred or been satisfied on or
before the date of this Agreement, or such later time as the Administrative
Agent and the Required Lenders may agree, in writing, in their sole discretion:

 

(a)          Delivery of Agreement. This Agreement shall have been duly
authorized and executed by the Required Lenders, Administrative Agent, Borrower
and the other Loan Parties hereto and delivered to the Administrative Agent and
the Lenders.

 

(b)          Performance; No Default. The Loan Parties shall have performed and
complied with all agreements and conditions contained in the Loan Documents to
be performed by or complied with prior to the date hereof, other than the terms
of the Loan Documents which are the subject of the Specified Defaults, and no
Other Default shall exist.

 

9 

 

  

(c)          Representations and Warranties. The representations and warranties
of the Loan Parties set forth in this Agreement and the Loan Documents shall be
true and correct in all material respects (or, with respect to those
representations and warranties expressly limited by their terms by materiality
or material adverse effect qualifications, in all respects), except with regard
to the absence of the Specified Defaults.

 

(d)          Collateral. To the extent not previously delivered as of a recent
date, the Borrower shall have (i) caused the certificates representing the
Capital Stock of each Subsidiary listed on Exhibit B hereto to be delivered to
the Collateral Agent (or, pursuant to the terms of the Credit Agreement, the
Collateral Agreement, the Intercreditor Agreement and the other Loan Documents,
the First Lien Collateral Agent), together with stock powers or other
appropriate instruments of transfer duly endorsed in blank, (ii) delivered to
the Collateral Agent a true, complete and accurate Perfection Certificate dated
as of the date hereof and duly executed by a Responsible Officer of each of the
Loan Parties, including a list of all Deposit Accounts (as defined in the
Collateral Agreement), Securities Accounts (as defined in the Collateral
Agreement), and Commodities Accounts (as defined in the Collateral Agreement) in
existence as of the date hereof and (iii) delivered to the Collateral Agent
fully completed intellectual property security agreements and all other
necessary documentation for recordation in the U.S. Copyright Office or the U.S.
Patent and Trademark Office, as applicable, with regard to any registered
patent, trademark or copyright Collateral listed on Exhibit C; provided that
satisfaction of the condition precedent set forth in this Section
5(d)(iii) shall not require the Collateral Agent to execute acknowledgments to
the intellectual property security agreements contemplated hereby.

 

(e)          Delivery of Other Debt Forbearance Agreements. The Loan Parties
shall have delivered to the Administrative Agent and the Lenders a forbearance
agreement for which all conditions precedent have been satisfied (other than
execution and delivery of this Agreement) and that is in form and substance
reasonably satisfactory to the Required Lenders in respect of (i) that certain
First Lien Credit Agreement, dated as of April 29, 2014, among RCS Capital
Corporation, RCS Management, RCAP Holdings, the lenders party thereto, Barclays
Bank PLC, as administrative agent and collateral agent and certain other
entities party thereto from time to time (as the same may be amended, restated,
supplemented, or otherwise modified from time to time), (ii) the Indenture
governing the Luxor Convertible Notes, dated April 29, 2014, between RCS Capital
Corporation and Wilmington Trust, National Association, as Trustee, and (iii)
those certain Senior Unsecured Promissory Notes issued by RCS Capital
Corporation to Luxor Capital Partners, L.P., Luxor Wavefront, L.P., Luxor
Capital Partners Offshore Master Fund, L.P. and Thebes Offshore Master Fund, LP,
each dated November 9, 2015 for the aggregate principal amount of $15 million
(the forbearance agreements referenced in (i) through (iii) collectively, the
“Other Debt Forbearance Agreements”).

 

(f)          Fees. The Loan Parties shall have paid all fees, costs and expenses
of the Secured Party Legal Advisor and the Agent’s Legal Advisor incurred prior
to and through the date of this Agreement.

 

10 

 

  

(g)          Organizational Chart. The Loan Parties shall have provided to the
Administrative Agent and the advisors to the Lenders a true, complete and
correct organizational chart describing the ownership structure and jurisdiction
of incorporation of each Loan Party and each of their respective Subsidiaries,
as well as indicating whether such entity is a Guarantor (such chart, the
“Organizational Chart”).

 

6.            Representations and Warranties.

 

(a)          Each of the Borrower and the other Loan Parties hereby represents
and warrants to the Administrative Agent and the Lenders that as of the date
hereof, and after giving effect hereto, (1) except as with respect to the
occurrence of the Specified Defaults, the representations of the Borrower and
the other Loan Parties contained herein, in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects (or, with
respect to those representations and warranties expressly limited by their terms
by materiality or material adverse effect qualifications, in all respects) as of
the date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such date);
(2) other than the Specified Defaults, no Default or Event of Default has
occurred and is continuing or, after giving effect hereto, would result from the
execution, delivery and performance of this Agreement; (3) the execution,
delivery and performance by the Borrower and the other Loan Parties of this
Agreement and any other documents executed in connection with or as a condition
precedent to this Agreement (i) have been duly authorized by all necessary
corporate or organizational and, if required, shareholder action on the part of
the Borrower and the other Loan Parties, (ii) do not violate the organizational
documents of the Borrower or any of the other Loan Parties, (iii) do not violate
or result in a default under any applicable law or Material Contract, (iv) do
not violate or result in a default under any First Lien Loan Document, and (v)
do not require any consent, waiver or approval of or by any Person (other than
the Administrative Agent and the Required Lenders) which has not been obtained;
(4) the Loan Documents, including this Agreement, constitute the valid and
legally binding obligations of the Borrower and the other Loan Parties party
hereto, enforceable against each such party in accordance with their terms; (5)
all of the Recitals set forth above are true and correct; (6) neither the
Borrower nor any of the other Loan Parties have any claims, defenses, causes of
action, counterclaim, offsets or recoupments, subordinations (whether equitable
or otherwise) against the Administrative Agent, the Lenders, any of the other
Secured Parties or their respective current and former officers, employees,
agents, directors, parents, subsidiaries, affiliates or attorneys of any kind or
nature whatsoever that are not hereby waived and released pursuant to this
Agreement; (7) as of the date hereof, all Liens, security interests, assignments
and pledges encumbering the Collateral, created pursuant to and/or referred to
in the Credit Agreement or the other Loan Documents (including, without
limitation, this Agreement), are valid, enforceable, duly perfected,
non-avoidable liens, security interests, assignments and pledges (subject only
to the Permitted Liens), continue unimpaired, are in full force and effect and
secure and shall continue to secure all of the obligations described in the
respective instruments in which such interests were granted; (8) each Specified
Default is a valid and effective Default or Event of Default (as the case may
be) under the Credit Agreement and the other Loan Documents, and no notice of
any Specified Default was required thereunder to be given to the Borrower or the
other Loan Parties; (9) there are no actions, suits or proceedings pending or,
to the knowledge of the Borrower or the other Loan Parties, threatened with
respect to the Borrower or the other Loan Parties (A) that have had or could
have, if adversely decided, a Material Adverse Effect, or (B) that question the
validity or enforceability of the Credit Agreement or any of the other Loan
Documents, or of any action taken by the Administrative Agent, the Lenders or
any other Secured Party (for the avoidance of doubt, the Borrower and the other
Loan Parties acknowledge and agree that nothing in this Agreement shall
constitute or be deemed to constitute a waiver by the Administrative Agent, the
Lenders or any other Secured Party of any of their respective rights and
remedies, or of any of the obligations of the Borrower or any other Loan Party,
under the Loan Documents or otherwise with respect to the occurrence of any
Material Adverse Effect or if any Loan Party is not Solvent); (10) the
Organizational Chart is complete and accurate in all respects; (11) RCS
Management is not a Subsidiary of Borrower; (12) to Borrower’s knowledge, RCS
Management does not own any assets, whether tangible or intangible; (13) other
than the Senior Notes, the Borrower has not incurred any Indebtedness in
reliance on Section 6.01(y) of the Credit Agreement; and (14) each of the
entities listed on Exhibit D hereto is an Excluded Company for the reasons set
forth in such Exhibit.

 

11 

 

  

(b)          The Borrower and the other Loan Parties hereby expressly
acknowledge and confirm that the foregoing representations and warranties are
being specifically relied upon by the Administrative Agent and the Lenders as a
material inducement to the Administrative Agent and the Lenders to enter into
this Agreement and to forbear from exercising the Administrative Agent’s and the
Lenders’ rights and remedies as expressly set forth herein.

 

(c)          Schedule 1 hereto sets forth each default or event of default
(whether or not in existence as a result of the Specified Defaults) that is in
existence on the date hereof or would be in existence if not for the forbearance
contemplated by this Agreement under (i) the First Lien Credit Agreement, (ii)
the Indenture (as supplemented, amended or otherwise modified) governing the
Luxor Convertible Notes, (iii) the Senior Notes and (iv) any other document,
agreement or instrument governing unsecured Indebtedness of any Loan Party in
excess of $20 million.

 

7.            Fees; Expenses; Costs.  Each of the Borrower and the other Loan
Parties hereby jointly and severally agrees, on demand, to reimburse the
Administrative Agent and the Lenders, for all reasonable and out-of-pocket costs
and expenses of the Administrative Agent and the Lenders related to or in
connection with this Agreement and any documents, agreements or instruments
referred to herein, including, without limitation, the reasonable fees and
out-of-pocket expenses of the Secured Party Financial Advisor, the Secured Party
Legal Advisor, the Agent’s Legal Advisor and the consultants, attorneys or other
professionals retained by the Administrative Agent and/or the Lenders in
connection with the Loan Documents, including without limitation, in connection
with (A) the negotiation and preparation of this Agreement, the enforcement of
their rights and remedies under this Agreement, and (B) the negotiation,
documentation and analysis related to any “work out,” amendment to the Credit
Agreement, or restructuring of the Obligations or any of the Loan Documents (in
each case, whether or not incurred prior to the date of this Agreement). All
such fees, costs and expenses shall constitute Obligations under the Credit
Agreement secured by the Collateral under the Security Documents. Nothing in
this Agreement shall be intended or construed to hold the Lenders, the
Administrative Agent or any other Secured Party liable or responsible for any
expense, liability or obligation of any kind or nature whatsoever (including,
without limitation, attorneys’ fees and expenses, other professionals’ fees and
expenses, wages, salaries, payroll taxes, withholdings, benefits or other
amounts payable by or on behalf of the Loan Parties).

 

12 

 

  

8.            Revival Of Obligations. If all or any part of any payment that is
the responsibility of the Loan Parties under or on account of the Credit
Agreement, the other Loan Documents, this Agreement or any agreement, instrument
or other document executed or delivered by the Loan Parties in connection with
this Agreement is invalidated, set aside, declared or found to be void or
voidable or required to be repaid to the issuer or to any trustee, custodian,
receiver, conservator, master, liquidator or any other person pursuant to any
bankruptcy law or pursuant to any common law or equitable cause then, to the
extent of such invalidation, set aside, voidness, voidability or required
repayment, such payment would be deemed to not have been paid, and the
obligations of the Loan Parties in respect thereof would be immediately and
automatically revived without the necessity of any action by the Administrative
Agent, any Lender or any other Secured Party. The provisions of this Section 8
shall survive execution and delivery of this Agreement and the documents,
agreements and instruments to be executed or delivered herewith.

 

9.            No Defenses; Reliance.

 

(a)          The Loan Parties hereby acknowledge and confirm that there are no
existing defenses, claims, subordinations (whether equitable or otherwise),
counterclaims or rights of recoupment or set-off against the Administrative
Agent, the Lenders or any other Secured Parties in connection with the
Obligations or in connection with the negotiation, preparation, execution,
performance or any other matters relating to the Credit Agreement, the other
Loan Documents or this Agreement, in each case, other than those hereby waived
and released in accordance with the terms of this Agreement.

 

(b)          The Loan Parties further acknowledge and agree that,
notwithstanding anything to the contrary set forth in this Agreement, the
Administrative Agent and the Lenders do not have, nor shall have, an obligation
to: (i) amend the Credit Agreement or any other Loan Document or otherwise
further restructure the Obligations; (ii) make any further loans, advances or
extension of credit to or for the benefit of the Borrower or the other Loan
Parties, (iii) extend the Forbearance Period; (iv) refrain from terminating the
Forbearance Period upon the occurrence of any Terminating Event or (v) enter
into any other instruments, agreements or documents regarding any of the same
with the Loan Parties, and that neither the Lenders nor the Administrative Agent
nor any of their respective representatives, have made any agreements with, or
commitments or representations or warranties to, the Loan Parties (either in
writing or orally), other than as expressly stated in this Agreement.

 

(c)          The Loan Parties expressly understand and further agree that the
Administrative Agent and the Lenders are relying on all terms, covenants,
conditions, warranties and representations set forth in this Agreement as a
material inducement to the Administrative Agent and the Lenders to enter into
this Agreement and to forbear from exercising the Administrative Agent’s and the
Lenders’ rights and remedies as specifically set for herein.

 

13 

 



 

10.          Cumulative Remedies.

 

(a)          Except as otherwise specifically provided in this Agreement, the
rights, powers, authorities, remedies, interests and benefits conferred upon the
Administrative Agent, the Lenders and each of the other Secured Parties by and
as provided in this Agreement are intended to supplement, and be in addition to
(and shall not in any way replace, supersede, amend, limit or restrict), the
rights, powers, authorities, remedies, interests, and benefits conferred by the
Credit Agreement, the other Loan Documents and applicable law and in equity.

 

(b)          No delay on the part of the Administrative Agent, the Lenders or
any other Secured Party in the exercise of any power, right or remedy under this
Agreement, the Credit Agreement or any other Loan Document at any time shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent, the Lenders or any other Secured Party of any power, right
or remedy shall preclude other or further exercise thereof or the exercise of
any other power, right or remedy.

 

11.          Release. Each Loan Party (on behalf of itself and its Affiliates)
and its successors-in-title, legal representatives and assignees and, to the
extent the same is claimed by right of, through or under any Loan Party, for its
past, present and future employees, agents, representatives, officers,
directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lender’s and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any so called “lender liability” claims, claims for subordination
(whether equitable or otherwise), interest or other carrying costs, penalties,
legal, accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
fixed or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Lender Parties under the Credit
Agreement or any of the other Loan Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Credit Agreement or any other Loan Document
and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”), in each case, other than Claims arising from Lender Parties’ gross
negligence, fraud, or willful misconduct. Each Releasing Party further
stipulates and agrees with respect to all Claims, that it hereby waives, to the
fullest extent permitted by applicable law, any and all provisions, rights, and
benefits conferred by any applicable U.S. federal or state law, or any principle
of common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 11.

 

14 

 

  

12.          No Marshaling.  In consideration of the accommodations being made
available by the Administrative Agent and the Lenders to or for the benefit of
the Loan Parties under this Agreement, including, without limitation, the
forbearance on the part of the Administrative Agent and the Lenders, the Loan
Parties hereby waive the benefit of any theory or statute requiring the
marshaling of assets or other similar legal doctrine and agree that the
Administrative Agent, the Collateral Agent, the Lenders and each other Secured
Party may exercise their rights against the Collateral and apply the proceeds
thereof to any of the Obligations, as aforesaid.

 

13.          Relationship.  The Loan Parties agree that the relationship between
the Administrative Agent, the Lenders and each other Secured Party, on one hand,
and the Loan Parties, on the other hand, is that of creditor and debtor and not
that of partners or joint venturers. This Agreement does not constitute a
partnership agreement, or any other association between the Administrative
Agent, the Lenders and/or any other Secured Party and the Loan Parties. The Loan
Parties acknowledge that the Administrative Agent, the Lenders and each other
Secured Party have acted at all times only as a creditor to the Loan Parties
within the normal and usual scope of the activities normally undertaken by a
creditor and in no event have the Administrative Agent, the Lenders or any other
Secured Party attempted to exercise any control over the Borrower or any other
Loan Party or their respective businesses or affairs. The Loan Parties further
acknowledge that the Administrative Agent, the Lenders and each other Secured
Party have not taken or failed to take any action under or in connection with
their rights under the Credit Agreement and the other Loan Documents that in any
way or to any extent have interfered with or adversely affect the Loan Parties’
ownership of the Collateral.

 

14.          Disclosure of Material Non-Public Information. Notwithstanding any
requirement under the Letter Agreements dated on or about December 11, 2015
between the Borrower and each Lender that the Borrower publicly disclose
material non-public information provided to the Lenders by the earlier of (i)
two business days following the public announcement of a strategic transaction
and (ii) January 29, 2016, the Loan Parties and Lenders agree that any such
public disclosure shall not be required prior to the earlier of (i) January 29,
2016 or (ii) two business days following a Terminating Event.

 

15.          Notices.  All notices, requests or other communications required or
desired to be given hereunder shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
fax or e-mail, as follows:

 

15 

 

  

(a)          If to the Borrower:

 

RCS Capital Corporation

405 Park Avenue

New York, NY 10022

Attn: Mason Allen

Phone: 866-904-2988

mallen@rcscapital.com

 

  with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attn: Martin Nussbaum, Esq.

Phone: 212-698-3500

Fax:     212-698-3599

martin.nussbaum@dechert.com

 

-and-

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attn: Sarah Gelb, Esq.

Phone: 215-994-4000

Fax:     215-994-2222

sarah.gelb@dechert.com

 

(b)          If to the Lenders:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Timothy Graulich, Esq.

Phone: 212-450-4639

Fax:     212-450-5672

timothy.graulich@davispolk.com

 

(c)          If to the Administrative Agent:

 

Bank of America, N.A., as Administrative Agent

135 S. LaSalle St.

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attn: Roberto O. Salazar, Agency Management Officer

Phone: 312-828-3185

Fax:     877-207-2382

roberto.o.salazar@baml.com

 

16 

 

   

with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attn: Jonathan A. Schaffzin and Darren Silver

Phone: 212-701-3027

Fax:     212-378-2603

dsilver@cahill.com

 

Any successor Administrative Agent appointed during the Forbearance Period shall
provide the other parties hereto with updated notice information for itself and
any outside counsel, in writing and as soon as reasonably practicable following
such appointment.

 

16.          No Third Party Beneficiaries.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.

 

17.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement, it being the
parties’ intention that each and every provision of this Agreement be enforced
to the fullest extent permitted by applicable law.

 

18.          Further Assurances.  At the Administrative Agent’s or the Lenders’
reasonable request, Borrower and the other Loan Parties shall promptly execute
any other document to evidence or further the intent of Borrower, the other Loan
Parties, Administrative Agent and the Lenders set forth herein.

 

19.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument. The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by other parties to this Agreement
attached thereto. Delivery of an executed counterpart of the signature page by
telecopier or electronic mail (via PDF) shall be as effective as delivery of an
original manually executed counterpart.

 

17 

 



 

20.          Descriptive Headings; Construction.  The headings in this Agreement
are intended for convenient references only and shall not in any way limit,
amplify or be used in interpreting the terms of this Agreement. The masculine,
feminine or neutral gender in the singular or plural shall be deemed to include
the others wherever the context of this Agreement so requires. This Agreement
shall not be construed against any party hereto as the drafters of this
Agreement.

 

21.          Time of Essence.  Time is of the essence with respect to this
Agreement.

 

22.          Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Administrative Agent, the Lenders, the
Borrower and the other Loan Parties and their respective successors and assigns,
except that the Borrower and the other Loan Parties may not assign their rights
under this Agreement, the Credit Agreement or any other Loan Document without
the prior written consent of the Administrative Agent and the Lenders.

 

23.          Administrative Agent’s, Lenders’ and other Secured Parties’
Actions.  The authority herein conferred upon the Administrative Agent and the
Lenders and any action taken by the Administrative Agent or the Lenders
hereunder or by any Secured Party under the Credit Agreement and any other Loan
Document or any document, agreement or instrument referred to herein will be
taken by the Administrative Agent, the Lenders or any other Secured Party for
the protection of the Lenders and each other Secured Party only, and neither the
Administrative Agent, the Collateral Agent, the Lenders nor any other Secured
Parties assume or shall be deemed to have assumed any responsibility to the Loan
Parties or to any other persons with respect to any such action authorized or
taken by the Administrative Agent, the Collateral Agent, the Lenders or any
other Secured Parties, except as required by applicable law. No person shall be
entitled to rely upon, or claim to have relied upon, any action taken or failed
to have been taken by the Administrative Agent, the Collateral Agent, the
Lenders, any other Secured Party or their respective current and former
consultants, agents, employees, officers, directors, agents or representatives.

 

24.          Amendments.  This Agreement may be amended, supplemented or
otherwise modified only by a written agreement signed by the Borrower, the other
Loan Parties, the Administrative Agent and the Lenders and none of the
provisions hereof may be waived without the prior written consent of the
Administrative Agent and the Lenders.

 

25.          Voluntary Agreement.  The Loan Parties represent and warrant that
they are represented by legal counsel of their choice, that they have consulted
with such counsel regarding this Agreement, that they are fully aware of the
terms and provisions contained herein and of their effect and that they have
voluntarily and without coercion or duress of any kind entered into this
Agreement.

 

26.          Integration.  This Agreement and the instruments, agreements and
documents referred to in this Agreement shall be deemed incorporated into and
made a part of the Credit Agreement and the other Loan Documents. This Agreement
shall be deemed to be a Loan Document as that term is defined in the Credit
Agreement. All such instruments, agreements and documents, and this Agreement,
shall be construed as integrated and complementary of each other, and, except as
otherwise specifically provided in this Agreement, as augmenting and not
restricting the Administrative Agent’s, the Collateral Agent’s, the Lenders’
and/or each other Secured Party’s rights, remedies, benefits and security. If
after applying the foregoing an inconsistency still exists, the provisions of
this Agreement shall constitute an amendment to the Credit Agreement and shall
control. References in the Credit Agreement to this “Agreement,” “herein,”
“hereof” or “hereunder” or references to the Credit Agreement in any other
agreement or document shall, in each case, be deemed to refer to the Credit
Agreement as amended hereby.

 

18 

 

  

27.          No Novation. This Agreement shall not extinguish the Loans or other
Obligations outstanding under the Credit Agreement and/or any of the other Loan
Documents as in effect prior to the effectiveness of this Agreement. Nothing
herein contained shall be construed as a substitution, novation or repayment of
the Loans or other Obligations outstanding under the Credit Agreement and/or any
of the other Loan Documents as in effect prior to the effectiveness of this
Agreement, all of which shall remain outstanding in full force and effect after
the effectiveness of this Agreement.

 

28.          No Waiver or Impairment. Nothing in this Agreement or any related
documents shall constitute a waiver of any existing or future Default or Event
of Default or, to the extent not expressly provided herein, any rights and/or
remedies of the Administrative Agent or the Lenders. The Loan Parties, in
consideration of the Administrative Agent and the Lenders entering into this
Agreement, hereby irrevocably and specifically waive and release any and all
defenses and/or grounds of avoidance the Loan Parties have or may believe they
have with respect to the Administrative Agent’s, Collateral Agent’s, the
Lenders’ and other Secured Parties’ lien on and security interest in the
Collateral and the Administrative Agent’s, Collateral Agent’s, the Lenders’ and
other Secured Parties’ perfection thereof.

 

29.          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

30.          Consent to Forum. EACH OF THE BORROWER AND THE OTHER LOAN PARTIES
HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR
DISPUTE RELATING IN ANY WAY TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS, AND
AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH OF THE BORROWER AND THE OTHER LOAN PARTIES IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01 OF THE CREDIT AGREEMENT. Nothing herein shall limit the right of
Administrative Agent, any Lender or any other Secured Party to bring proceedings
against the Borrower or any other Loan Party in any other court, nor limit the
right of any party to serve process in any other manner permitted by Applicable
Law. Nothing in this Agreement shall be deemed to preclude enforcement by
Administrative Agent, Collateral Agent or any other Secured Party of any
judgment or order obtained in any forum or jurisdiction.

 

19 

 

  

31.          WAIVERS BY THE BORROWER AND THE OTHER LOAN PARTIES. To the fullest
extent permitted by Applicable Law, each OF THE BORROWER AND THE OTHER LOAN
PARTIES waives (a) the right to trial by jury (WHICH THE ADMINISTRATIVE AGENT
HEREBY ALSO WAIVES) in any proceeding or dispute of any kind relating in any way
to THIS AGREEMENT, any OTHER Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Administrative Agent OR ANY OTHER SECURED PARTY on which THE
BORROWER OR ANY OTHER LOAN PARTY may in any way be liable, and hereby ratifies
anything Administrative Agent OR ANY OTHER SECURED PARTY may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Administrative
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Administrative Agent, ANY
LENDER or any OTHER SECURED PARTY, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each OF THE BORROWER AND THE OTHER LOAN PARTIES acknowledges that the foregoing
waivers are a material inducement to THE ADMINISTRATIVE AGENT, tHE Lenders AND
ANY OTHER SECURED PARTIES entering into this aGREEMENT AND THE OTHER LOAN
DOCUMENTS and that they are relying upon the foregoing in their dealings with
the BORROWER AND THE OTHER LOAN PARTIES. Each OF THE BORROWER AND THE OTHER LOAN
PARTIES has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this AGREEMENT may
be filed as a written consent to a trial by the court.

 

[Signature Pages Follow]

 

20 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
acknowledged, executed and delivered by their duly authorized officers as of the
date first above written.

 

  Borrower:         RCS Capital Corporation         By: /s/ Brian D. Jones  
Name: Brian D. Jones   Title: Chief Financial Officer       Guarantors:        
American National Stock Transfer, LLC   By: RCS Capital Holdings, LLC, its
managing member,   By: RCS Capital Corporation, its managing member   By: /s/
Brian D. Jones   Name: Brian D. Jones   Title: Chief Financial Officer        
Braves Acquisition, LLC   By: RCS Capital Holdings, LLC its managing member,  
By: RCS Capital Corporation, its managing member   By: /s/ Brian D. Jones  
Name: Brian D. Jones   Title: Chief Financial Officer         CARTER VALIDUS
SECURITIES HOLDINGS, LLC   By: Strategic Capital Management Holdings, LLC, its
managing member,   By: RCS Capital Holdings, LLC, its managing member,   By: RCS
Capital Corporation, its managing member   By: /s/ Brian D. Jones   Name: Brian
D. Jones   Title: Chief Financial Officer



 

 

 

  



  Cetera Advisor Networks Insurance Services LLC   By: /s/ Mark Shelson   Name:
Mark Shelson   Title: Treasurer         Cetera Advisors Insurance Services LLC  
By: /s/ Mark Shelson   Name: Mark Shelson   Title: Treasurer         Cetera
Financial Group, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson   Title:
Treasurer         Cetera Financial Holdings, Inc.   By: /s/ Mark Shelson   Name:
Mark Shelson   Title: Treasurer         Cetera Financial Specialists Services
LLC   By: /s/ Mark Shelson   Name: Mark Shelson   Title: Treasurer        
Cetera Insurance Agency LLC   By: /s/ Mark Shelson   Name: Mark Shelson   Title:
Treasurer         CETERA INVESTMENT ADVISERS, LLC   By: /s/ Mark Shelson   Name:
Mark Shelson   Title: Treasurer         Chargers Acquisition, LLC   By: RCS
Capital Holdings, LLC its managing member,   By: RCS Capital Corporation, its
managing member   By: /s/ Brian D. Jones   Name: Brian D. Jones   Title: Chief
Financial Officer



 

Signature Page to Forbearance Agreement to Second Lien Credit Agreement

 

 

 

  

  FAS Holdings, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson   Title:
Treasurer         First Allied Advisory Services, Inc.   By: /s/ Mark Shelson  
Name: Mark Shelson   Title: Treasurer     First Allied Holdings Inc.   By: /s/
Mark Shelson   Name: Mark Shelson   Title: Treasurer         ICC Insurance
Agency, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson   Title: Treasurer    
    Investors Capital Holdings, LLC   By: /s/ Mark Shelson   Name: Mark Shelson
  Title: Treasurer         J.P. Turner & Company Capital Management, LLC   By:
/s/ Mark Shelson   Name: Mark Shelson   Title: Treasurer         Legend Advisory
Corporation   By: /s/ Mark Shelson   Name: Mark Shelson   Title: Treasurer      
  Legend Group Holdings, LLC   By: /s/ Mark Shelson   Name: Mark Shelson  
Title: Treasurer         RCS Advisory Services, LLC   By: RCS Capital Holdings,
LLC, its managing member,   By: RCS Capital Corporation, its managing member  
By: /s/ Brian D. Jones   Name: Brian D. Jones   Title: Chief Financial Officer

 

Signature Page to Forbearance Agreement to Second Lien Credit Agreement

 



 

 



 

  RCS Capital Holdings, LLC   By: RCS Capital Corporation, its managing member  
By: /s/ Brian D. Jones   Name: Brian D. Jones   Title: Chief Financial Officer  
      SBS Financial Advisors, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson  
Title: Treasurer         SBS Insurance Agency of Florida, Inc.   By: /s/ Mark
Shelson   Name: Mark Shelson   Title: Treasurer         SBS of California
Insurance Agency, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson   Title:
Treasurer         SBSI Insurance Agency of Texas, Inc.   By: /s/ Mark Shelson  
Name: Mark Shelson   Title: Treasurer         SK Research, LLC   By: RCS Capital
Holdings, LLC, its sole member,   By: RCS Capital Corporation, its managing
member   By: /s/ Brian D. Jones   Name: Brian D. Jones   Title: Chief Financial
Officer         STRATEGIC CAPITAL ADVISORY SERVICES, LLC   By: /s/Kenneth Jaffe
  Name: Kenneth Jaffe   Title: President

 

Signature Page to Forbearance Agreement to Second Lien Credit Agreement

 

 

 

  

  STRATEGIC CAPITAL MANAGEMENT HOLDINGS, LLC   By Rcs Capital Holdings, Llc its
managing member,   By: RCS Capital Corporation, its managing member   By: /s/
Brian D. Jones   Name: Brian D. Jones   Title: Chief Financial Officer        
Summit Capital Group, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson   Title:
Treasurer         Summit Financial Group, Inc.   By: /s/ Mark Shelson   Name:
Mark Shelson   Title: Treasurer         Summit Financial Services Group, Inc.  
By: /s/ Mark Shelson   Name: Mark Shelson   Title: Treasurer         Summit
Holding Group, Inc.   By: /s/ Mark Shelson   Name: Mark Shelson   Title:
Treasurer         tower square investment management LLC   By: /s/ Mark Shelson
  Name: Mark Shelson   Title: Treasurer         VSR Group, LLC   By: /s/ Mark
Shelson   Name: Mark Shelson   Title: Treasurer

 

Signature Page to Forbearance Agreement to Second Lien Credit Agreement

 

 

 

  

  Administrative Agent and Collateral Agent:         BANK OF AMERICA, N.A.      
  By: /s/ Roberto Salazar   Name: Roberto Salazar   Title: Vice President

 

Signature Page to Forbearance Agreement to Second Lien Credit Agreement

 

 

 

  

EXHIBIT A

 

SPECIFIED DefaultS

 

1.          A Default has occurred and is continuing under Section 7.01(c) of
the Credit Agreement resulting from the Borrower’s failure to make interest
payments due on December 31, 2015 pursuant to Section 2.06 of the Credit
Agreement, which Default will become an Event of Default following the
expiration of the applicable grace period.

 

2.          An Event of Default has occurred and is continuing under Section
7.01(d) of the Credit Agreement resulting from the Borrower’s failure to comply
with the financial covenants for the Test Period ending December 31, 2015
pursuant to Section 6.07 of the Credit Agreement.

 

3.          An Event of Default has occurred and is continuing under Section
7.01(f) of the Credit Agreement resulting from the Borrower’s failure to make
principal payments due on December 31, 2015 pursuant to Section 2.11 of the
First Lien Credit Agreement.

 

4.          A Default has occurred and is continuing under Section 7.01(f) of
the Credit Agreement resulting from the Borrower’s failure to make interest
payments due on December 31, 2015 pursuant to Section 2.06 of the First Lien
Credit Agreement, which Default will become an Event of Default following the
expiration of the applicable grace period under Section 7.01(c) of the First
Lien Credit Agreement and the expiration of the 180 day grace period referred to
in Section 7.01(f) of the Credit Agreement.

 

5.          An Event of Default has occurred and is continuing under Section
7.01(f) of the Credit Agreement resulting from the Borrower’s failure to make
principal payments under Section 2.04(a)(ii) of the First Lien Credit Agreement
resulting from the termination of the Revolving Credit Commitments.

 

6.          A Default has occurred and is continuing under Section 7.01(f) of
the Credit Agreement resulting from the Borrower’s failure to comply with the
financial covenants for the Test Period ending December 31, 2015 pursuant to
Section 6.07 of the First Lien Credit Agreement, which Default will become an
Event of Default following the expiration of the 180 day grace period referred
to in Section 7.01(f) of the Credit Agreement.

 

7.          A Default has occurred and is continuing under Section 7.01(f) of
the Credit Agreement as a result of the Default under Section 6.02(g) of the
Indenture governing the Luxor Convertible Notes resulting from the Borrower’s
failure to make interest payments due on December 31, 2015 pursuant to Section
2.06 of the First Lien Credit Agreement and Section 2.06 of the Credit
Agreement, each of which Defaults will become an Event of Default following the
expiration of the applicable grace period under Section 7.01(c) of the First
Lien Credit Agreement and Section 7.01(c) of the Credit Agreement, respectively.

 

8.          An Event of Default has occurred and is continuing under Section
7.01(f) of the Credit Agreement as a result of the Event of Default under
Section 6.02(g) of the Indenture governing the Luxor Convertible Notes resulting
from the Borrower’s failure to make principal payments due on December 31, 2015
pursuant to Section 2.11 of the First Lien Credit Agreement and the Borrower’s
failure to make principal payments under Section 2.04(a)(ii) of the First Lien
Credit Agreement resulting from the termination of the Revolving Credit
Commitments (as defined therein).

 

 

 